
	
		II
		112th CONGRESS
		2d Session
		S. 2912
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain fuel
		  injectors.
	
	
		1.Certain fuel
			 injectors
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Fuel injectors, each functional in a common rail fuel system
						with a pressure greater than 1200 bar (provided for in subheading
						8481.80.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
